                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  No. 5:18-cv-253



TELLY HILLIARD,                             )
     Plaintiff                              )
                                            )       CONSENT ORDER FOR
       v.                                   )       PAYMENT OF ATTORNEY
                                            )       FEES UNDER THE EQUAL
NANCY A. BERRYHILL,                         )       ACCESS TO JUSTICE ACT
Acting Commissioner of                      )
Social Security,                            )
               Defendant.                   )



       Pursuant to the power of this Court to award attorney fees to a prevailing party other than

the United States incurred by that party in a civil action against the United States, including

proceedings for judicial review of agency action, under the Equal Access to Justice Act, 28

U.S.C. § 2412, and in light of this Court’s judgment and order dated December 12, 2018,

remanding this case to the Agency for further proceedings, and further that plaintiff, in the

attached fee agreement, has assigned any attorney fee owed to be under the EAJA to her attorney

and authorized plaintiff’s attorney to endorse any government check for attorney fees paid to

plaintiff under EAJA,

       IT IS THEREFORE ORDERED that the United States Social Security Administration

agrees to pay attorney fees in the amount of Four Thousand Three Hundred Fifty Dollars

($4,350), in full satisfaction of any and all attorney fee claims Plaintiff may have in this case

under the Equal Access to Justice Act.

       Further, pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S.

Ct. 2521 (2010), these attorney fees are payable to plaintiff as the prevailing party and are
subject to offset through the Treasury Department’s Offset Program to satisfy any pre-existing

debt plaintiff may owe to the United States government. If, after the entry of this Order, the

Commissioner determines that plaintiff owes no debt to the United States that would subject this

award of attorney fees to offset, the Commissioner may honor the plaintiff’s assignment of

EAJA fees providing for payment of the subject fees to plaintiff’s counsel, rather than to

plaintiff. If, however, the Commissioner discovers that plaintiff owes the United States any debt

subject to offset, the Commissioner will pay any attorney fees remaining after such offset to

plaintiff, rather than to counsel.



              12th day of ______________,
        This _____         February       2019.


                                     _________________________________
                                     United States District Judge




                                               2
